Citation Nr: 1632549	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  05-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board remanded the case for further development in September 2006 and February 2008.  

The vacated issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On September 26, 2008, the Board issued a decision as to the issue of entitlement to service connection for a back disorder. 

2.  Prior to the issuance of the Board decision, the Veteran requested a Board hearing before a Veterans Law Judge.


CONCLUSION OF LAW

The September 26, 2008, Board decision addressing the issue of entitlement to service connection for a back disorder is vacated.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.904 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

On his VA Form 9 received in January 2005, the Veteran requested a Travel Board hearing.  In May 2006, the Veteran was sent notice of a June 2006 hearing.  This notice was sent to an incorrect address, and the Veteran did not appear at the June 2006 hearing.  In August 2007, the Veteran requested a local hearing in addition to a BVA hearing, and noted that it was his "2nd request."  The Board never responded to the Veteran's request for a rescheduled hearing.

The Veteran is entitled to the hearing he has requested.  Accordingly, the September 26, 2008 Board decision addressing the issue of entitlement to service connection for a back disorder is vacated.


ORDER

The September 26, 2008 Board decision addressing the issue of entitlement to service connection for a back disorder is vacated.


REMAND

As explained above, the notice of the Veteran's hearing scheduled in June 2006 was sent to an incorrect address, and the Veteran subsequently requested another hearing.  

The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, the appeal should be remanded to afford the Veteran a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO in Detroit, Michigan to address his appeal for service connection for a back disorder.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


